Maletz, Judge:
When these three appeals for reappraisement were called for hearing, plaintiff offered no testimony and submitted the cases upon the records. Defendant then moved to dismiss the appeals on the ground that plaintiff had not made out a prima facie case.
Defendant’s motion to dismiss is granted. An examination of the records in the appeals before the court discloses nothing which tends in any way to overcome the presumption of correctness which attaches to the decision of the appraiser. I find and hold, therefore, that the proper values of the imports are the values returned by the appraiser.
Judgment will be entered accordingly.